Title: To James Madison from William Short, 29 November 1808
From: Short, William
To: Madison, James



Dear Sir
Reuil Nov. 29.--08

I shall confine myself for the present to a communication by a private letter.  Immediately on my arrival at Paris I came here into the country to pass some days with a friend, in order to repose myself from the fatigues of my voyage.  Before my return I was attacked by a severe cold which was attended with a slight fever which I feared would become a serious & lengthy indisposition if I did not take care of it.  In the mean time I learned from Genl. Armstrong the day before yesterday that he was about closing & sending off his despatches for you.  I did not think it would be at so early a period.  Finding myself now sufficiently recovered I shall return to Paris in a few days.  But as it might be too late to write from there I have thought it best to send my letters from hence immediately by a proper conveyance to Genl. Armstrong.  This will be accompanied by one to the President.
The first thing that I am anxious you should both percieve, is the cause which induced me to change the direction of the Aviso when on the chanel, & proceed to L’Orient instead of Havre.  I should have no uneasiness on this subject at all if it were not that having objected to the route prescribed to the vessel, before I left America, & having earnestly written to you on that subject, I fear you may suppose, that I directed the change in consequence of this predisposition for L’Orient & aversion to Havre.  But I beg you to observe, that my objections to the route proceeded from the difficulty & uncertainty of getting rid of the messenger for England in the manner prescribed, & from being obliged to pass by L’Orient & thus increasing the length of our voyage.  When I now changed the route these circumstances had already taken place.  We were now on the chanel, & the distance then to Havre & to L’Orient nearly the same.  Fortune favored us in being able to land Mr. Gibbon.  The prospect at the time from the state of the wind & weather was considered by all as little hopeful.  I requested him to state the circumstances from me to Mr. Pinckney & to say to him that I wished him to give you notice of my intention to proceed for L’Orient.  Mr. Gibbon also will probably have done the same.  It was in consequence of a conversation with the Captain of the Aviso, a few hours before, that I had been induced to take this determination.  As I had found him fully answer his uniform and unquestioned reputation of a skillful navigator, & a worthy & honest man, I had no hesitation in consenting to the change of route.  Indeed the circumstances of the moment were such as could leave no doubt in any mind, & the event has since shewn that we did well as we know that the same wind which stopped us at the entry of the chanel, & which wd. have prevented our advancing as long as it lasted, did last until the 10th. of this month, & perhaps later.  And the newspapers are now filled with accounts of the devastation on the coast of Cherborg & other ports of the chanel, by a storm which continued from the 17th. to the 20th.  In the course of my long observation I have never known the month of Novr. & Decr. to pass without one or more of these storms furnishing a long list of wrecks in that narrow sea, as I think I must have mentioned to you in my letter on the subject before my departure.
The wind changed to the eastward & stopped us between Scilly & the Lands end.  From all those atmospheric appearances which are indications to mariners it appeared to be fixed at that point, & during it, no possibility of the vessel advancing.  The Capt. had been stopped at nearly the same season & same place the last year, & had been obliged to beat there for 17 days before a change took place.  I took it for granted that Havre had been prescribed on account of the wish to land the messenger in England, & as we were so fortunate as to have effected that point, the next seemed to be to get the despatches for France on shore as soon as possible.  L’Orient was rather nearer, & the wind fair for it, & exactly opposed to Havre, with the probability of its remaining so.  I therefore told the Captain, that whenever he lost hope of the wind’s changing, & thought it best to proceed for L’Orient, I would under the authority contained in his instructions, sanction the measure.  I knew he wished much to go to Havre, & would not change but for cogent reasons, & now as the distance was nearly the same I preferred much the port of Havre myself, on account of its convenience to me, the distance to Paris so much shorter & the roads so much better than from L’Orient.  The Captain had my consent to change the route on Sunday morning and after Mr. Gibbon leaving us he still persisted tacking in the chanel, in order still to take the chance of the wind changing.  In this distressing situation beating in a rough sea, he continued during the night & until 4 o’clock the next morning, when seeing that it was coming on to blow a gale, & losing all hope of a change he took his course for L’Orient.  I there gave him a certificate, stating all the circumstances & my direction to him to make the port of L’Orient.  This he wished lest the Government should make some objection to his owner.  I intended sending you a copy of this certificate, but I left it at Paris.  Should you wish for it, the Captain will be able to furnish a copy.
At L’Orient we had of course to go through all the forms of examination from the three several departments of the health office, the police, & the custom house.  It is but justice to say that they all conducted themselves with every mark of attention & civility that could have been expected, & seemed particularly anxious that we should see that such was their intention.  The commissary of the police, conformably to the laws & the usage, & his orders, asked the other passengers to give up the letters they were charged with.  They did so as far as they chose, & I should suppose, gave all from the number I saw on the table.  The letter bag which the Captain had received sealed from the post-office at Philadelphia, he delivered to the commissary in the same state.  Your despatches for Genl. Armstrong, the packet for Mr. Erving, & those for me, directed for Mr. Harris, & which I had opened of course as you had ordered, had been all put by me into a trunk & my seal put on it.  The commissary of police told me that if the seal on the trunk was that of Government, he should not touch it, but as I stated to him it was my private seal, he should be obliged to add his seal of office to it as he had done in the case of the despatches by the St. Michael & Osage, declaring at the same time, that it was to him a displeasing circumstance.  As I did not chuse to open the trunk & let him see the seals broken of the packets for me, I told him I had no objection to his putting his seal on the trunk, that all that I should do with it would be to deliver it to Genl. Armstrong, who would act with it as he should judge proper.  This was therefore done, & was attended with no inconvenience as the trunk was never out of my hands & as Genl. Armstrong did not hesitate in paying no attention to the police seal, which was of course broken by him & his despatches immediately taken out.  It may perhaps however be best for the Department when they send a messenger to this country, to have all the papers, which they wish to go under their seal, put into a tin case made of the size & their seal put on that case.  This will secure the papers from accidents of different kinds, & at the same time the seal of the department being on it, the police will not touch it or think it necessary to add their seal.  The commissary gave assurances that all the letters delivered to him, as well as those in the letter bag would go safely to their respective addresses, but that his standing orders were to send all foreign letters first to Paris, from whence they would be distributed.
The day after delivering your despatches to Genl. Armstrong he mentioned to me that you had referred him to me for what related to the embargo, & he appeared to suppose from thence that I had some particular information from you on the subject.  I observed to him that you could only mean general information such as was in the public, as I had not seen you for some time, & none of your letters to me had treated of the matter.  Before this I had observed from the time of my landing at L’Orient that this was the subject on which all were most anxious to be informed--and indeed it is all important.  I communicated to Genl. Armstrong the mission confided to me by Government, & I learned from him that the directing Minister of the Russian Cabinet was now at Paris.  This would have been an extremely agreeable circumstance had my nomination been complete.  As it was, I questioned it.  But I could have no question as to the propriety of making myself known here to this Minister, Ct. Romanzow; & of course to the M. de Champagny.  For as it would be certainly communicated to him, it would have the appearance of a reserve & distrust not intended, if it was held back after that.  The time & manner of making myself known to these Ministers, was what I wished to reflect on.  As I had need of repose I determined to come for a few days into the country, which would give me an opportunity of making my reflexions, & in the mean time I requested Gl. Armstrong to keep for himself the communication I had made him, until my return, when we would consult together on it.  In informing me of his intention to despatch the vessel, that I might send my letters, he mentions that having received an intimation of a Charge des affaires being named by the Emp. of R. to the U. S. he had apprized Ct. Romanzow of the Presidents determination to send a Min. Plen. & that he would soon arrive at Paris, on which Ct. R. had despatched a courier to his Court to have this grade substituted.  There is little doubt this will be done, as every thing shews a decided inclination on the part of the Emp. to cultivate the U. S.  I hope that good to both countries will grow out of this disposition.  My letter to the President will shew the nature of my present embarassment in this mission.  It would have been much more agreeable to me, if I could have been allowed to have passed the time necessary for making here the preparations of my mission, without making my character known, & taking the chance of the Senates confirmation arriving in the mean time.  You will readily enter into the delicacy of my situation, circumstanced as I shall be when my public character is announced.  I have mentioned also another embarrassment in the measures I wished to take here, in consequence of the outfit not being expressed in your instructions.  I will not repeat here details on those points.  I please myself with hoping that an Aviso will have been despatched soon after the meeting of Congress, that it will soon arrive, & bring me intelligence from you to remove all the embarassments mentioned.  Now that they are immediately before my eyes I am surprized that I should have attended so little to them, though seen at a distance, before my embarking.  If after the Emperor of Russia shall have changed the grade in consequence of the Prests. determination, the Senate should stop the mission before or after arriving at Petersburgh it will be a circumstance as difficult to be comprehended by the Emperor of Russia, as the ideas of color by a person born blind, & it would really add to the mortification arising from the circumstance, that it should wound the feelings of a Sovereign who has so long & so often shewn a partiality for the U. S. & a desire to have a communication with them.  I will not suppose for a moment such an issue to the mission thus begun on the part of the President, but will with as little anxiety & as much despatch as possible prepare to perform my part of it.  Immediately on my arrival at Paris I shall see Genl. Armstrong & communicate with him freely on this & every other subject, as appeared to be your wish & will certainly be mine.
I trust that the next intelligence from the U. S. will confirm the opinion entertained when I left America that the great majority of the electors would be of the views & principles wished for by the friends of the administration, & that you may have Sir, an opportunity of continuing your predecessor.  All who are just must know that it is an arduous undertaking, & that it is a constant sacrifice of personal tranquillity to that of the public.  If those who complain so much with us, could compare the principles & acts of their government with that of any other, & put themselves for a short time (by placing their property & their persons under the administrations of Europe), in the way of being more energetically governed it would be the best remedy & an infallible mode of cure for their complaints, many of which are that the American government does not govern enough.  Whoever compares the inhabitants of our country with those of any other, I mean the great mass, must be tempted to apply to them the Poet’s observation on the cultivators of the earth "O fortunatos nimium &c.".  The misfortune with us really is that we do not know our own advantages.  It seems natural to the human mind to forget the good in possession & to see feel & complain of the ill, of which there must be a certain proportion in all human affairs.  I beg you to accept assurances of my most perfect respect & high esteem, & to believe me, very sincerely, Dear Sir, your obedt. servt.

W Short

